Exhibit 10.1

 

CONSENT TO SALE AND

SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This CONSENT TO SALE AND SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT dated as of January 21, 2012 (this “Agreement”) is entered into among
CIBER, Inc., a Delaware corporation (the “Borrower”), the Guarantors, the
Lenders party hereto and Bank of America, N.A., as Administrative Agent.  All
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Credit Agreement (as defined below).

 

RECITALS

 

A.            The Borrower, the Guarantors, the Lenders and the Administrative
Agent entered into that certain Amended and Restated Credit Agreement dated as
of August 20, 2009 (as amended by (i) that certain First Amendment to Amended
and Restated Credit Agreement dated February 18, 2010, (ii) that certain Second
Amendment to Amended and Restated Credit Agreement dated August 2, 2010,
(iii) that certain Third Amendment to Amended and Restated Credit Agreement
dated February 18, 2011, (iv) that certain Waiver and Fourth Amendment to
Amended and Restated Credit Agreement dated July 28, 2011 and (v) that certain
Fifth Amendment to Amended and Restated Credit Agreement dated October 31, 2011
and as further amended or otherwise modified from time to time, the “Credit
Agreement”).

 

B.            The Borrower plans to sell, assign, transfer and deliver all
assets of the Borrower’s Federal division to CRGT Inc., a Maryland corporation
pursuant to an Asset Purchase Agreement, dated as of the date hereof (the “Asset
Purchase Agreement”).

 

C.            The Borrower has requested that the Administrative Agent and the
Required Lenders (i) consent to the transactions contemplated by the Asset
Purchase Agreement (collectively, the “Transactions”), including the
aforementioned disposition of assets, notwithstanding the terms of Section 7.05
of the Credit Agreement and (ii) amend certain terms of the Credit Agreement.

 

D.            The Administrative Agent and the Lenders party hereto are willing
to agree to such consent and amendments, subject to the terms and conditions
specified in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Estoppel, Acknowledgement and Reaffirmation.  The Borrower hereby
acknowledges that as of January 11, 2012, the principal balance outstanding
under (i) the Revolving Credit Loan, including the Swing Line Loan, was not less
than $54,500,000 and (ii) the Term Loan was not less than $25,000,000, which
amounts constitute valid and subsisting obligations of the Borrower to the
Lenders that are not subject to any credits, offsets, defenses, claims,
counterclaims or adjustments of any kind.  Each Loan Party hereby
(i) acknowledges its obligations under the Loan Documents, (ii) reaffirms that
each of the Liens created and granted pursuant to the Loan Documents is valid,
subsisting, of first-priority (subject to Permitted Liens) and duly perfected to
the extent required by the Loan Documents and (iii) acknowledges that this
Agreement shall in no manner impair or otherwise adversely affect such Liens.

 

2.             Consent to Qualifying Sale.  The Required Lenders hereby consent
to the Transactions notwithstanding the terms of the Credit Agreement and the
other Loan Documents in the event that the

 

--------------------------------------------------------------------------------


 

Transactions are consummated as part of a Qualifying Sale.  In order to be
deemed a “Qualifying Sale”, the Transactions shall be consummated in accordance
with each of the following terms and conditions:

 

(a)           The Transactions shall be finalized and fully consummated on or
before the Outside Date (as defined in the Asset Purchase Agreement as in effect
on the date hereof), or such later date as may be approved by the Administrative
Agent.  The date on which the Transactions are finalized and fully consummated
shall be referred to as the “Sale Date”.

 

(b)           The terms of the Transactions that are not governed by clause
(c) of this Section 2 are substantially as set forth in the Asset Purchase
Agreement, except for such changes made after the date hereof as are not adverse
to the Lenders in any material respect or are approved by the Administrative
Agent; provided that no such changes shall violate the requirements of clauses
(a) or (c) of this Section 2.

 

(c)           The Net Proceeds (calculated without giving effect to the
prepayments to the Lenders required hereunder) paid to the Borrower on the Sale
Date shall be not less than $30,000,000 in immediately payable funds.

 

(d)           One hundred percent of the Net Proceeds of the Transactions in
excess of $25,000,000 shall be applied to the reduction of the Revolving Credit
Loan with a corresponding permanent reduction of the Revolving Credit
Commitment.  Provided the Term Loan has been repaid in full, Net Proceeds of the
Transactions in an amount up to $25,000,000 (i) may be retained by the Borrower
for use as working capital and general corporate purposes in accordance with the
terms of the Loan Documents (including, without limitation, for repayment of
intercompany loans made pursuant to Section 7.02(d)(vi)) and (ii) shall not be
subject to the requirements of Section 2.05(b)(iv) of the Credit Agreement.

 

(e)           The Transactions shall be the result of an arm’s-length
transaction.

 

3.             Limitations on Consent.  The consent set forth in this Agreement
is a one-time, limited consent applicable only in the event of a Qualifying Sale
and shall not be construed or deemed to be (i) a consent to any other
transaction that may violate the terms of the Credit Agreement, (ii) a waiver as
to future compliance with the Credit Agreement or (iii) a waiver of any Default
or Event of Default that may exist under the Credit Agreement.

 

4.             Release Upon Qualifying Sale.  Upon the consummation of a
Qualifying Sale, the Administrative Agent hereby consents to the sale of the
Loan Parties’ assets described in and transferred pursuant to the Asset Purchase
Agreement (the “Released Assets”) free and clear of its Liens and releases and
terminates its security interest in the Released Assets.  The Administrative
Agent, on behalf of the Lenders, shall file or authorize the filing of the
necessary UCC-3 financing statement amendment in a form approved by the
Administrative Agent, return to the Borrower any possessory collateral related
to the Released Assets in its possession and provide such other documentation
evidencing the release of its Liens on the Released Assets as Borrower shall
reasonably request.

 

5.             Closing Date Amendments to Credit Agreement.  As of the Closing
Date, the Credit Agreement is hereby amended as follows:

 

(a)           The following definition of “Asset Purchase Agreement” is hereby
added to Section 1.01 of the Credit Agreement in the appropriate alphabetical
order to read as follows:

 

2

--------------------------------------------------------------------------------


 

“Asset Purchase Agreement” means an Asset Purchase Agreement, dated as of the
date of the  Sixth Amendment and delivered to the Administrative Agent on the
date of the Sixth Amendment.

 

(b)           Section 1.01 of the Credit Agreement will be amended by amending
and restating the definition of “Consolidated EBITDA” therein to read as
follows:

 

“Consolidated EBITDA” means, for any period, for Borrower and its Subsidiaries
on a consolidated basis, the sum of (without duplication):  (a) the net income
(or net loss) for such period; provided that net income (or net loss) shall be
computed without giving effect to extraordinary gains or extraordinary losses;
provided further that there shall be excluded the net income (or net loss) of
any Person (other than a Subsidiary of Borrower) in which Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by Borrower or such Subsidiary in the form of
dividends or similar distributions; plus (b) Consolidated Interest Expense (net
of interest income) for such period to the extent included in the determination
of such net income (or net loss); plus (c) Consolidated Tax Expense for such
period to the extent included in the determination of such net income (or net
loss); plus (d) all amounts treated as expenses for such period for depreciation
and the amortization of intangibles of any kind to the extent included in the
determination of such net income (or net loss); plus (e) any non-cash expense
attributable to the expensing of share based payment awards (including without
limitation awards related to stock option programs and phantom stock programs)
pursuant to the implementation of or compliance with the Financial Accounting
Standards Board Statement 123R (excluding any such expense that constitutes an
accrual of or a reserve for cash charges for any future period) to the extent
included in the determination of such net income (or net loss); plus (f) for the
fiscal quarter ending December 31, 2010, up to $10,000,000 of non-recurring
charges in the aggregate primarily relating to several accounts receivable
balances or unbilled revenue balances where the Borrower’s ability to collect is
questionable due to either the customers’ ability to pay or disagreements
regarding the work performed, net of any provision previously established,
retiree health care benefits, anticipated litigation settlement costs and costs
relating to a pledge for a donation to the extent included in the determination
of such net income (or net loss); minus (g) without duplication, any non-cash
gains attributable to the expensing of share based payment awards (including
without limitation awards related to stock option programs and phantom stock
programs) pursuant to the implementation of or compliance with the Financial
Accounting Standards Board Statement 123R (excluding any such gain that
represents the reversal of any accrual of or reserve for anticipated cash
charges in any prior period that are described in the parenthetical to
clause (e) above) to the extent included in the determination of such net income
(or net loss); plus (h) any non-cash mark-to-market expense (minus any non-cash
mark-to-market gains) relating to Swap Agreements permitted hereunder for such
period to the extent included in the determination of such net income (or net
loss) plus (i) for the fiscal quarter period ending June 30, 2010 only, non-cash
goodwill impairment charges for such period not to exceed $112,000,000 in the
aggregate to the extent included in the determination of such net income (or net
loss); plus (j) up to $18,000,000 in goodwill impairment to the extent
recognized in accordance with GAAP during the Fiscal Period ended as of June 30,
2011 to the extent included in the determination of such net income (or net
loss); plus (k) up to $2,600,000 in respect of the non-cash earn-out payment
true up in reference to the Segmenta Acquisition to be recognized in accordance
with GAAP during the Fiscal Period ended as of June 30, 2011 to the extent
included in the determination of such net income (or net loss); plus (l) the

 

3

--------------------------------------------------------------------------------


 

aggregate cash costs in excess of $100,000 incurred for (1) the field
examination required by the Fourth Amendment and (2) the fees paid to the
financial advisor (or to the Administrative Agent in reimbursement of such fees)
retained by the Administrative Agent as permitted by the Fourth Amendment, but
in each case only to the extent included in the determination of such net income
(or net loss) plus (m) any non-cash write-down with respect to revaluing assets 
that are the subject of the Transactions, to the extent included in the
determination of such net income (or net loss) plus (n) any non-recurring loss
(minus any non-recurring gain) for such period arising out of the Transaction to
the extent included in the determination of such net income (or net loss).

 

(c)           The following definition of “Qualifying Sale” is hereby added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order to
read as follows:

 

“Qualifying Sale” has the meaning set forth in the Sixth Amendment.

 

(d)           The following definition of “Sixth Amendment” is hereby added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order to
read as follows:

 

“Sixth Amendment” means that certain Consent to Sale and Sixth Amendment to
Amended and Restated Credit Agreement entered into by the Loan Parties, the
Administrative Agent and the Lenders on the Sixth Amendment Effective Date.

 

(e)           The following definition of “Sixth Amendment Effective Date” is
hereby added to Section 1.01 of the Credit Agreement in the appropriate
alphabetical order to read as follows:

 

“Sixth Amendment Effective Date” means January 21, 2012.

 

(f)            The following definition of “Transactions” is hereby added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order to
read as follows:

 

“Transactions” means the transactions contemplated by the Asset Purchase
Agreement as may be permitted in accordance with the terms of the Sixth
Amendment.

 

6.             Sale Date Amendments to Credit Agreement.  In the event that a
Qualifying Sale does not occur, the amendments set forth in this Section 6 shall
not apply.  Upon the consummation of a Qualifying Sale, the Credit Agreement
shall be amended as set forth below, without the need for any further action by
the Loan Parties, the Administrative Agent or the Lenders:

 

(a)           Section 1.02(l) is hereby amended by adding the following new
sentence at the end thereof:

 

“Notwithstanding the foregoing, in the case of the consummation of the
Qualifying Sale, the pro forma calculation described in this clause (l) shall be
calculated as if the Qualifying Sale had occurred on January 1, 2012.”

 

(b)           Section 6.12(a) of the Credit Agreement will be amended to read as
follows:

 

Consolidated Fixed Charge Coverage Ratio.  Maintain, as of the last day of each
Fiscal Period, a Consolidated Fixed Charge Coverage Ratio not less than the
corresponding ratio for such day set forth below:

 

4

--------------------------------------------------------------------------------


 

December 31, 2011

 

0.50:1.00

March 31, 2012

 

0.50:1.00

June 30, 2012

 

1.05:1.00

September 30, 2012

 

1.15:1.00

December 31, 2012

 

1.20:1.00

 

(c)           Section 6.12(b) of the Credit Agreement will be amended to read as
follows:

 

Consolidated Leverage Ratio.  Maintain, as of the last day of each Fiscal Period
set forth below, a Consolidated Leverage Ratio not greater than the
corresponding ratio for such day set forth below:

 

December 31, 2011

 

3.50:1.00

March 31, 2012

 

2.75:1.00

June 30, 2012

 

1.75:1.00

September 30, 2012

 

1.75:1.00

December 31, 2012

 

1.75:1.00

 

(d)           Section 6.12(c) of the Credit Agreement will be amended to read as
follows:

 

Consolidated EBITDA.  Maintain, for the twelve-month period ending as of each of
the dates set forth below, Consolidated EBITDA of not less than the
corresponding amount for each such period:

 

December 31, 2011

 

$

30,200,000

 

March 31, 2012

 

$

30,300,000

 

June 30, 2012

 

$

46,500,000

 

September 30, 2012

 

$

47,100,000

 

December 31, 2012

 

$

46,800,000

 

 

7.             Conditions Precedent.  This Agreement shall become effective as
of the date first set forth above (the “Closing Date”) upon satisfaction (or
waiver) of the following conditions (in each case, in form and substance
reasonably acceptable to the Administrative Agent):

 

(a)           The Administrative Agent shall have received counterparts of this
Agreement duly executed by the Borrower, the Guarantors, the Required Lenders
and Bank of America, N.A., as Administrative Agent.

 

(b)           The Administrative Agent shall have received such incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with the Amendment and Waiver and
the other Loan Documents to which such Loan Party is a party.

 

(c)           The Administrative Agent shall have received reimbursement from
the Borrower for all reasonable out-of-pocket fees and expenses (including
without limitation reasonable out-of-pocket fees and costs of counsel to the
Administrative Agent) incurred in connection with the Loan Documents and this
Agreement and invoiced through the date hereof.

 

5

--------------------------------------------------------------------------------


 

8.             Representations of the Loan Parties.  Each of the Loan Parties
hereby represents and warrants to the Administrative Agent and the Lenders as
follows:

 

(a)           Each of the Loan Parties has the full power and authority to
enter, execute and deliver this Agreement and perform its obligations hereunder,
under the Credit Agreement, as amended hereby, and under each of the Loan
Documents.  The execution, delivery and performance by each of the Loan Parties
of this Agreement, and the performance by each of the Loan Parties of the Credit
Agreement, as amended hereby, and each other Loan Document to which it is a
party, in each case, are within such Person’s powers and have been authorized by
all necessary corporate, limited liability or partnership action of such Person.

 

(b)           This Agreement has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or Governmental Authority or third
party is required in connection with its execution, delivery or performance of
this Agreement and the transactions contemplated hereby.

 

(d)           The execution and delivery of this Agreement does not (i) violate,
contravene or conflict with any provision of its organization documents or
(ii) materially violate, contravene or conflict with any laws applicable to it
or any of its Subsidiaries.

 

(e)           The representations and warranties set forth in Article V of the
Credit Agreement are true and correct in all material respects as of the date
hereof (except for those which expressly relate to an earlier date).

 

(f)            As of the date hereof after giving effect to this Agreement, no
Default or Event of Default exists under the Credit Agreement or any of the
other Loan Documents.

 

9.             Release.  In consideration of the Administrative Agent’s and the
Required Lenders’ willingness to enter into this Agreement, each of the Loan
Parties hereby releases and forever discharges the Administrative Agent, the
Lenders and each of the Administrative Agent’s and the Lenders’ predecessors,
successors, assigns, officers, managers, directors, employees, agents,
attorneys, representatives, and affiliates (hereinafter all of the above
collectively referred to as the “Lender Group”), from any and all claims,
counterclaims, demands, damages, debts, suits, liabilities, actions and causes
of action of any nature whatsoever, in each case to the extent arising in
connection with the Loan Documents through the date of this Agreement, whether
arising at law or in equity, whether known or unknown, whether liability be
direct or indirect, liquidated or unliquidated, whether absolute or contingent,
foreseen or unforeseen, and whether or not heretofore asserted, which each of
the Loan Parties may have or claim to have against any of the Lender Group.

 

10.           Expenses.  Upon written demand therefor, the Loan Parties shall
pay all reasonable out-of-pocket expenses incurred by the Administrative Agent
(including without limitation the reasonable fees and out-of-pocket expenses of
counsel) in connection with or related to the negotiation, drafting, and
execution of this Agreement and the closing of the transactions contemplated
hereby.

 

6

--------------------------------------------------------------------------------


 

11.           Reaffirmation of Guaranty.  Each Guarantor (a) acknowledges and
consents to all of the terms and conditions of this Agreement, (b) affirms all
of its obligations under the Loan Documents after giving effect to the
transactions contemplated hereby and (c) agrees that except as expressly
provided herein, this Agreement and all documents executed in connection
herewith do not operate to reduce or discharge such Guarantor’s obligations
under the Loan Documents.

 

12.           Reference to and Effect on Loan Documents.  Except as specifically
modified herein, the Loan Documents shall remain in full force and effect.  The
execution, delivery and effectiveness of this Agreement shall not operate as a
waiver of any right, power or remedy of the Administrative Agent and the Lenders
under any of the Loan Documents, or constitute a waiver or amendment of any
provision of any of the Loan Documents, except as expressly set forth herein. 
This Agreement shall constitute a Loan Document.

 

13.           Further Assurances.  The Loan Parties each agree to execute and
deliver, or to cause to be executed and delivered, all such instruments as may
reasonably be requested to effectuate the intent and purposes, and to carry out
the terms, of this Agreement.

 

14.           Entirety.  This Agreement and the other Loan Documents embody the
entire agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof.  This Agreement
and the other Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties.

 

15.           Governing Law; Jurisdiction; Etc.

 

(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW (OTHER THAN NEW YORK GENERAL OBLIGATIONS LAW 5 1401 AND 5
1402).

 

(b)           BORROWER AND EACH OTHER LOAN PARTY PARTY HERETO EACH IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH EACH IS A PARTY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURTS OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURTS.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ADMINISTRATIVE AGENT OR
ANY LENDING PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ANY OF
ITS PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTION.

 

7

--------------------------------------------------------------------------------


 

(c)           BORROWER AND EACH OTHER LOAN PARTY PARTY HERETO EACH IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN SUBSECTION ((B) OF THIS SECTION 15. 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES
HERETO HEREBY WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS
(COLLECTIVELY, THE “CLAIMS”).  EACH OF THE PARTIES HERETO REPRESENTS THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL ON SUCH MATTERS.  IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

 

16.           Miscellaneous.

 

(a)           This Agreement shall be binding on and shall inure to the benefit
of the Loan Parties, the Administrative Agent, the Lenders and their respective
successors and permitted assigns.  The terms and provisions of this Agreement
are for the purpose of defining the relative rights and obligations of the Loan
Parties, the Administrative Agent and the Lenders with respect to the
transactions contemplated hereby and there shall be no third party beneficiaries
of any of the terms and provisions of this Agreement.

 

(b)           Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

 

(c)           Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

(d)           Except as otherwise provided in this Agreement, if any provision
contained in this Agreement is in conflict with, or inconsistent with, any
provision in the Loan Documents, the provision contained in this Agreement shall
govern and control.

 

(e)           This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.  Delivery of an executed counterpart of this Agreement by telecopy or
other electronic imaging means (including .pdf) shall be effective as an
original.

 

(f)            This Agreement and the other Loan Documents constitute the entire
agreement among the parties relating to the subject matter hereof and supersede
any and all previous documents, agreements and understandings, oral or written,
relating to the subject matter hereof.

 

8

--------------------------------------------------------------------------------


 

[Signature pages follow.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

CIBER, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Claude Pumilia

 

Name:

Claude Pumilia

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

GUARANTOR:

CIBER INTERNATIONAL, LLC

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Claude Pumilia

 

Name:

Claude Pumilia

 

Title:

Executive Vice President and Chief Financial Officer of CIBER, Inc., the sole
member of CIBER International, LLC

 

CONSENT TO SALE AND

SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE

 

AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ Linda Lov

 

Name:

Linda Lov

 

Title:

AVP

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender, Swing Line Lender and L/C Issuer

 

 

 

 

By:

/s/ Gary Richerson

 

Name:

Gary Richerson

 

Title:

Senior Vice President

 

 

 

 

 

 

 

COMPASS BANK, an Alabama banking corporation

 

(herein referred to as “BBVA COMPASS”),

 

as a Lender

 

 

 

 

By:

/s/ Joseph W. Nimmons

 

Name:

Joseph W. Nimmons

 

Title:

Vice President

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Suzanne E Geiger

 

Name:

Suzanne E Geiger

 

Title:

Senior Vice President

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ H. Daniel Willetts

 

Name:

H. Daniel Willetts

 

Title:

Senior Vice President

 

 

 

 

UNION BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Michael Ball

 

Name:

Michael Ball

 

Title:

Vice President

 

CONSENT TO SALE AND

SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

IBM CREDIT LLC,

 

as a Lender

 

 

 

 

By:

/s/ Steven A. Flanagan

 

Name:

Steven A. Flanagan

 

Title:

Global Credit Officer

 

CONSENT TO SALE AND

SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------